By the Court:
Presumptions of fact embrace: “All the connections and relations between the facts proved and the hypotheses stated and defended, whether they are mechanical and physical or of a purely moral nature. It is the class of presumptions which prevails in the ordinary affairs of life, namely, the process of ascertaining one fact from the existence of another, without the aid of any rule of law, and therefore it falls within the exclusive province of the jury.” (1 Greenl. on Ev., 48.)
*590The court below charged the jury: "The possession by the defendant of that key unexplained (if you believe he had it in his exclusive possession) raises a reasonable presumption that he had it for purposes shown by the evidence it could be used for; or, in other words, if you believe it would open the clerk’s office, where these ballots were kept, then the possession by the defendant unexplained raises a reasonable presumption that he had it for the purpose of opening that door.”
In no view can this charge be sustained. If it be said that it was an attempt to charge- in respect to a legal presumption, it Avas clearly error, since no such presumption Avould arise from the fact stated, as a matter of law.
If it was an attempt on the part of the court to instruct the jury that the existence of one fact, in view of the ordinary experience of mankind, and connection of events, must be presumed from the existence of another, this was an interference with what, as we have shown, is the exclusive province of the jury. It Avas charging the jury “with respect to matters of fact,” and Avas a contravention of sec-, tion 18, article 6, of the Constitution of the State.
Judgment and order reversed and cause remanded for a neAV trial. ^